         Case: 3:20-cv-00546-jdp Document #: 2 Filed: 06/16/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 MICHAEL T. ROSS,

        Plaintiff,                                                      ORDER
 v.
                                                                Case No. 20-cv-546-jdp
 SHAWN BECKER, et al.

        Defendants.


       Plaintiff Michael T. Ross, by counsel, an inmate in the custody of the Wood County

Jail in Wisconsin Rapids, Wisconsin, has submitted a proposed complaint and has paid the

$400 filing fee. Because plaintiff is an inmate, plaintiff is subject to the Prison Litigation

Reform Act, which requires the court to screen the complaint to determine whether any portion

is frivolous or malicious, fails to state a claim on which relief may be granted or seeks monetary

relief from a defendant who is immune from such relief.

       Accordingly, IT IS ORDERED that plaintiff Michael T. Ross’s complaint is taken under

advisement pursuant to 28 U.S.C. § 1915A.




               Entered this 16th day of June, 2020.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
